DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 11, “through more than one of the plurality of individually addressable electrode” is vague as line 10 also uses this phrase.  It is unclear if line 11’s use of “more than one of the plurality” are the same as line 10’s electrodes or different electrodes.  If they are the same, then “the more than…” should be used.  If they are different, then a modifier, such as “a second set of more than one…” should be used.
Similarly, claims 16, 31, and 32 have this problem.

Claims 2-7 and 12-14 are vague.  Claim 1 has set forth that the system has “at least one” of the detector or generator.  If claim 1 is selected to have the generator in the prior art, then the detector is not needed and then the use of the detector in claim 2 is not available or necessary.  Similarly, this problem occurs if the detector is selected for those dependent claims that use a generator.  It is suggested to either state in claim 1 that both the detector and generator are present, or to specify in the dependent claims that the system includes the specific generator or detector.  For example, in claim 2, “An apparatus according to claim 1, wherein the apparatus contains the detector and wherein the microprocessor…”.
Similarly, claims 17-22 and 27-29 have this problem in regards to method steps.
Claim 6 should be canceled as it is a duplicate of claim 4.  Similarly claim 21 has this problem.
In claim 10, “formed by printing…” is vague and sounds more like a method step than a structural limitation.  
Similarly, claim 25 has this problem and the claim should use active voice, such as “forming….by printing…” to positively recite a method step.
Claim 30 is vague as it is only adding structure and it is unclear what method step is being positively recited for the method.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


For the rejections below, note that the independent claim only requires one or the other, (or can have both items), since the phrase “at least one of” is used.

Claims 1, 5, 13, 15, 16, 20, 28, and 30-32 are rejected under 35 U.S.C. 102a2 as being anticipated by Tamaki et al (2019/0076647).  Tamaki discloses the use of a multiplexer 617 to control sequential muscle contraction stimulation signals (e.g. para. 68, etc.) to the electrodes 201-208.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8, 11-23, and 26-32 are rejected under 35 U.S.C. 103 as obvious over Burdick et al (2014/0180361) in view of Tamaki et al.  Burdick discloses the use of electrodes (e.g. figure 3A, figure 5 element 140, figure 10 element 312, etc.) for muscle stimulation (e.g. paras. 22, 32, etc.), where the electrodes can also sense biometric signals (e.g. paras. 119, 135-137, etc.) and are controlled by the signal and electrode control multiplexers (e.g. figure 5, element 230, figure 6, elements M0-M9, etc.) to deliver stimulation and sense sequentially or simultaneously (e.g. paras. 14, 97, 119-120, 135, etc.) to record the signals and transmit them (e.g. paras. 15, 17, 31, etc.).  In addition, the system and method of Burdick contains electromyographic/EMG electrodes connected to the multiplexer (e.g. paras. 28, 103, 106, figure 5, element 188/190, etc.).
Burdick discloses the multiplexed stimulation electrodes and sensors but not in an external housing to be applied to the skin.  Tamaki discloses that it is known to house stimulation electrodes and sensors in an external housing to be applied to the skin so they can be non-invasively applied to the patient so the patient does not have to undergo surgery.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Burdick, with the stimulation electrodes and sensors in an external housing to be applied to the skin, as taught by Tamaki, since it would provide the predictable results of allowing the sensing and stimulation to be applied as one unit to the skin so the patient does not have to undergo surgery.
Claims 9-10 and 24-25 are rejected under 35 U.S.C. 103 as obvious over Burdick et al (2014/0180361) in view of Tamaki et al. Burdick in view of Tamaki discloses the claimed invention except for the elastic fabric material for the housing and the electrodes being dry electrodes of printed elastic conductive ink.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Burdick in view of Tamaki, with the use of elastic fabric material for the housing and the electrodes being dry electrodes of printed elastic conductive ink, as is well known and common knowledge in the art, since it would provide the predictable results of allowing the housing to be incorporated into a stretchable garment that would allow freedom of movement to the patient, provide inexpensive and easily manufactured electrodes, and so the electrodes can accurately sense and stimulate without the need for hydrogel/gel that is messy and uncomfortable to the patient and that does not require an extra step of application of the gel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        2/13/2021